To vacate an order modifying a temporary injunction, restraining an electric railway company'from constructing an electric railway upon relators’ road.
Order to show cause granted October 25, 1891, together with a restraining order pending the hearing.
Eelator subsequently applied for an order for contempt against the Detroit Citizens’ Street Eailway Co. et al., for the violation of the restraining order. Eespondents were discharged upon the hearing November 14, 1893, on the ground that the injunction did not cover the operation or repair of a track heretofore built or repairs made necessary by repaving'.
"Writ denied December 13, 1893, with costs.